Citation Nr: 1716965	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-32 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1959 to April 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Although the RO limited the issue to posttraumatic stress disorder (PTSD), the Board has broadened the issue to include all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has PTSD due to a traumatic in-service stressor.

2.  The Veteran's major depressive disorder is proximately due to his PTSD.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for major depressive disorder are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran asserts that he has PTSD due to in-service sexual assaults by a drill sergeant during basic training in 1959 or 1960.  

A May 2010 VA mental health note reflects the Veteran's report that he was very depressed due to abuse he suffered as a 19-year-old when he was in basic training.  He stated that this happened in February and every year he feels like this and is able to come out of it but this time he was more depressed than usual.  He stated that he has never spoken to anybody about the abuse and he felt very disturbed about what happened when he was young.  He was diagnosed with major depressive disorder.

A June 2010 VA mental health note reflects the Veteran's report that he was sexually abused in service on multiple occasions by a senior staff sergeant.  He was diagnosed with PTSD and major depressive disorder.  The psychiatrist noted that the Veteran detailed an extensive history of symptoms with evidence that he meets the criteria for a diagnosis of PTSD.  The psychiatrist stated that a military sexual trauma consult has been placed and it is likely that therapy will be beneficial.

A May 2015 VA psychiatry note reflects the Veteran's history of treatment for major depression before he informed his providers of his history of military sexual trauma at age 19 by his drill instructor, and that he appears to meet the DSM-5 criteria for PTSD related to that.  

In a February 2017 statement, the Veteran's wife noted that she met the Veteran in 1960 while he was in service and he did not like being around others at that time and did not have many friends.  She stated that the Veteran never talked about his sexual trauma, that she only recently learned about it during the claims process, and that the Veteran still avoids talking about it.  

In support of his claim, the Veteran has submitted a February 2017 report from a private psychologist.  The psychologist noted reviewing pertinent records from the Veteran's claims file including VA treatment records, the Veteran's statements, and the statement from the Veteran's wife.  Detailing each criterion, the psychologist stated that the Veteran met the DSM-IV criteria for PTSD.  The psychologist stated that the Veteran also met the DSM-IV criteria for major depressive disorder.  The psychologist cited to VA treatment records, including the June 2010 mental health note showing that the Veteran detailed an extensive history of symptoms.  The psychologist summarized that the Veteran had a long history of depression and, when he disclosed his military sexual trauma, he was also diagnosed with PTSD.  The psychologist then opined that the Veteran's PTSD is related to the sexual assaults in service and his major depressive disorder is secondary to his PTSD.

Given the above, all of the medical evidence of record indicates that the Veteran has PTSD due to in-service sexual assaults.  In that regard, that medical evidence also indicates each mental health professional's opinion that the assaults occurred.  In addition, VA treatment records suggest that the Veteran's major depressive disorder is also due to in-service sexual assaults, and a private psychologist has specifically indicated that the Veteran's major depressive disorder is secondary to his PTSD.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that he has PTSD due to a traumatic in-service stressor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Again resolving reasonable doubt in the Veteran's favor, the Board further finds that his major depressive disorder is proximately due to his PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  Accordingly, service connection for PTSD and major depressive disorder is warranted.  


ORDER

Service connection for PTSD and major depressive disorder is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


